DETAILED ACTION
Status of the Claims
Examiner acknowledges receipt of Applicant’s amendments and arguments filed with the Office on December 1st, 2022 in response to the Non-Final Office Action mailed on August 2nd, 2022.  Per Applicant's response, Claims 2-3 & 7-10 have been amended and Claims 1, 4, and 6 have been cancelled.  All other claims have been left in their previously-presented form.  Consequently, Claims 2-3, 5, & 7-10 now remain pending in the instant application.  The Examiner has carefully considered each of Applicant’s amendments and/or arguments, and they will be addressed below.
	
Drawings
The drawings were previously objected to as failing to comply with 37 CFR 1.84(p)(5).  Applicant has provided corrected drawing sheets in compliance with 37 CFR 1.121(d), rendering this objection moot.

Specification
The abstract of the disclosure was previously objected to for containing legal phraseology therein (i.e. “comprises”, “comprising”, “means”).  Applicant has provided a corrected abstract, rendering this objection moot.
The disclosure was previously objected to for minor informalities.  Applicant’s argument has been considered and found to be persuasive.  Thus, this objection has been withdrawn.
  
Claim Objections
Claims 1-10 were previously objected to for minor informalities.  Applicant has provided the required corrections, rendering these objections moot.

Claims 2-3, 5, & 7-10 are now objected to because of the following informalities:  
Claim 2 contains multiple recitations of “said electric pump”; these should all be corrected to read “said electric immersion pump”.
Claim 2, line 14 recites the limitation “said communication means”; this should read “said complementary NFC communication means”.
Claim 2, line 17 recites the limitation “said complementary communication means”; this should read “said complementary NFC communication means”.
Claim 8, line 3 should read “said electric immersion pump”.
Claim 8, lines 5-6 should read “said electric immersion pump”.
Claim 10, line 3 should read “said electric immersion pump”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-10 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Applicant has provided some of the required corrections, but issues remain.
Claims 2-3, 5, & 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "said management and control element" in lines 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said second portion" in lines 12 & 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "said device" in line 16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2, line 24 recites “wherein said device is at least partially integrated therein”; this limitation renders the claim indefinite as it is not made clear where the device is “integrated”.  For example, it is not clear whether the device is integrated in the second portion, the device, the electric immersion pump, or some other element.
Claim 8, line 4 recites “a substantially bell-shaped element”; this limitation renders the claim indefinite because it is not clear what is meant by “bell-shaped”.  In this instance, “bell-shaped” is indefinite because there is no singular accepted meaning or design for a “bell shape”.  As such, it cannot be discerned what particular shape is required in the claim.  Applicant alleges that one of skill would readily understand the meaning of “bell-shaped”, but this argument is not well taken.  As noted above, there is no singular accepted meaning or design for a “bell shape”, and furthermore, Applicant’s supplied figures do not depict element 28 in a shape that resembles any bell that the Examiner is aware of.  For these reasons, this phrasing remains indefinite.  For examination purposes herein, the Examiner has interpreted “bell-shaped” as curved.
Appropriate corrections are required.

Allowable Subject Matter
Claims 2-3, 5, & 7-10 are found to be provisionally allowable, pending Applicant’s correction of each of the above-noted claim objections and 112 rejections.  Applicant should note that no claim(s) can be allowed until all issues have been overcome by Applicant.
The following is a statement of reasons for the indication of allowable subject matter:  Applicant’s amendments filed on December 1st, 2022 have rewritten allowable claim 6 (indicated in the previous office action) into proper independent form, including all intervening claims.  Applicant has also cancelled all other independent claims, and as such, all pending dependent claims now depend from an allowable claim.

Conclusion
Applicant's amendments filed December 2nd, 2022 have necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC